     Case 1:19-cr-00032-JTN ECF No. 1, PageID.1 Filed 02/12/19 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,

             vs.

JAMES MICHAEL KERNS,
                                                                INDICTMENT
                  Defendant.
_________________________________/

      The Grand Jury charges:

                                       COUNT 1
                                     (Kidnapping)

      On or about July 23, 2018, in Kalkaska County, in the Southern Division of the

Western District of Michigan,

                                 JAMES MICHAEL KERNS

unlawfully seized, confined, kidnapped, abducted, or carried away A.C. and held her

for ransom, reward or otherwise, after traveling in interstate commerce, from Kentucky

to Michigan, in furtherance of the commission of the offense.


18 U.S.C. § 1201(a)(1)
     Case 1:19-cr-00032-JTN ECF No. 1, PageID.2 Filed 02/12/19 Page 2 of 5




                                         COUNT 2
                              (Interstate Domestic Violence)

       On or about July 23, 2018, in Kalkaska County, in the Southern Division of the

Western District of Michigan and elsewhere,

                               JAMES MICHAEL KERNS

traveled in interstate commerce, from Kentucky to Michigan, with the intent to kill,

injure, harass, and intimidate A.C., his intimate partner, and as a result of such travel,

committed and attempted to commit a crime of violence against A.C. through use of a

dangerous weapon.


18 U.S.C. § 2261(a)(1)
18 U.S.C. § 2261(b)(3)
18 U.S.C. § 2266 (definitions)
18 U.S.C. § 16 (definition of crime of violence)




                                             2
     Case 1:19-cr-00032-JTN ECF No. 1, PageID.3 Filed 02/12/19 Page 3 of 5




                                        COUNT 3
             (Possession of a Firearm in Furtherance of a Crime of Violence)

       On or about July 23, 2018, in Kalkaska County, in the Southern Division of the

Western District of Michigan,

                                JAMES MICHAEL KERNS

knowingly possessed and brandished a loaded firearm, a Hipoint C9 9mm firearm

bearing serial number P883796, in furtherance of a crime of violence, as charged in

Counts 1 and 2 of this indictment, incorporated here by reference.


18 U.S.C. § 924(c)(1)(a)(ii)




                                           3
     Case 1:19-cr-00032-JTN ECF No. 1, PageID.4 Filed 02/12/19 Page 4 of 5




                               FORFEITURE ALLEGATION

       1.     The allegations contained in Count 1 of this Indictment are hereby re-

alleged and incorporated by reference for the purpose of alleging forfeitures pursuant

to Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United States Code,

Section 2461(c).]

       2.     Upon conviction of the offense in violation of Title 18, United States Code,

Section 1201 set forth in Count 1 of this Indictment, the defendant, JAMES MICHAEL

KERNS, shall forfeit to the United States of America, pursuant to Title 18, United States

Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c), any

property, real or personal, used or intended to be used to commit or to facilitate the

commission of the offense of kidnaping; and any property, real or personal, constituting

or derived from, any proceeds obtained, directly or indirectly, as a result of the offense.

The property to be forfeited includes, but is not limited to, a Hipoint C9 9mm firearm

bearing serial number P883796 and associated ammunition.

       3.     The allegations contained in Count 3 of this Indictment are hereby re-

alleged and incorporated by reference for the purpose of alleging forfeitures pursuant

to 18 U.S.C. § 924(d) and 28 U.S.C . § 2461(c).

       4.     Upon conviction of the offense of possession of a firearm in furtherance of

a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(a)(iii), set forth in Count 3 of this

Indictment the defendant, James Michael Kerns, shall forfeit to the United States

pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), any firearms and ammunition




                                               4
     Case 1:19-cr-00032-JTN ECF No. 1, PageID.5 Filed 02/12/19 Page 5 of 5




involved in the knowing commission of the offense, including, but not limited to a

Hipoint C9 9mm firearm bearing serial number P883796 and associated ammunition.


18 U.S.C. ' 924(d)
18 U.S.C. ' 981(a)(1)(C)
28 U.S.C. ' 2461(c)



                                        A TRUE BILL



                                        __________________________________________
                                        GRAND JURY FOREPERSON


ANDREW BYERLY BIRGE
United States Attorney



___________________________________
TIMOTHY P. VERHEY
Assistant United States Attorney




                                           5
